                                            Case 3:17-cv-03901-JCS Document 76 Filed 09/10/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       WILLIAM B. FOBBS,                                Case No. 17-cv-03901-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                                 v.                                         EXTENSION OF TIME AND
                                   9
                                                                                            REQUIRING PARTIES TO MEET AND
                                  10       FRANK KENDALL,                                   CONFER
                                                        Defendant.                          Re: Dkt. No. 73, 74
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          The administrative motion (dkt. 74) file by Defendant Frank Kendall1 (the “Secretary”) for
                                  14   extension of time for his opposition brief is GRANTED, and the brief filed on August 30, 2021
                                  15   (dkt. 75) is deemed timely filed.
                                  16          The Court is concerned that the parties have not engaged in a good faith effort to resolve
                                  17   this dispute. The parties’ settlement agreement under Rule 68 provides only for an award of
                                  18   “reasonable attorneys’ fees to the date of [the Secretary’s] offer in an amount to be determined by
                                  19   the Court.” Dkt. 68-1. Contrary to Fobbs’s attorney’s assertion, attempting to resolve this issue
                                  20   would not be “negotiating against [her]self”; it would be an attempt to reach a mutually agreeable
                                  21   resolution that might be more favorable than what Fobbs will receive if the issue is decided by the
                                  22   Court.2 The parties are ORDERED to meet and confer via videoconference and engage in good
                                  23   faith negotiations to attempt to resolve this issue no later than September 24, 2021.
                                  24          If the parties cannot reach a resolution, Fobbs is ORDERED to file a reply brief no later
                                  25   than October 1, 2021 either conceding or responding to each of the arguments for a reduction of
                                  26
                                       1
                                  27     Kendall is automatically substituted as the defendant in this case under Rule 25(d) of the Federal
                                       Rules of Civil Procedure.
                                       2
                                  28     If done at the outset, such negotiations also could have spared counsel the time needed to brief
                                       and argue this motion.
                                          Case 3:17-cv-03901-JCS Document 76 Filed 09/10/21 Page 2 of 2




                                   1   fees included in the Secretary’s opposition brief, and including evidentiary support for the

                                   2   reasonableness of his attorneys’ hourly billing rates. The hearing noticed for October 1, 2021 is

                                   3   CONTINUED to October 15, 2021 at 9:30 AM, to occur via Zoom webinar.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 10, 2021

                                   6                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   7                                                   Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
